Exhibit 10.3

EXECUTION VERSION

LICENSE AGREEMENT

SCHEDULE 1

 

“Licensee”   

BEBE STORES, INC. / BEBE STUDIO, INC.

10345 West Olympic Blvd.

Los Angeles, California 90064

“Licensed Marks”    The Trademarks identified on Schedule 2. “Trademarks” means
registered, unregistered and common law trademarks, trade names, service marks,
logos, and slogans. “Products”    Apparel products and related accessory
products and services branded with the Licensed Marks, including without
limitation all products and services being offered by the Licensee as of the
Effective Date. “Term”    The Term shall commence as of the Effective Date and
shall continue unless terminated in accordance with this Agreement. “Territory”
  

“Exclusive Territory” means the United States of America (including all
territories and possessions) and Canada.

 

“Non-Exclusive Territory” means all countries outside of the Exclusive
Territory.

“Designated Sales Channels”   

-“Branded Retail Stores” means retail stores leased and operated by Licensee
which bear as their store name, exclusively, any of the Licensed Marks in either
(a) the specialty retail channel, including in malls, lifestyle center and
street formats, or (b) in outlet centers.

 

- “Branded Website” means a branded e-commerce website operated by Licensee
which shall only be utilized with any of the following 3 URL’s: www.bebe.com,
www.2bstores.com and/or www.bebeoutlets.com (the “Retained URLs”).

Notice Address   

All notices shall be made either by hand delivery or by reputable overnight
courier or certified or registered mail (return receipt requested) and shall be
deemed to be given upon delivery (in the case of hand delivery) or one (1) day
following the date on which such notice is sent (in the case of delivery by
overnight courier or mail), to the following addresses:

 

For Licensor:

BB BRAND HOLDINGS LLC

240 Madison Avenue, 15th Floor

New York, New York 10016

Attn: Mr. Joseph Gabbay

Attn: Joseph S Sutton, Esq.

 

For Licensee:

BEBE STORES, INC. / BEBE STUDIO, INC.

10345 West Olympic Blvd.

Los Angeles, California 90064

Attn: President and Chief Operating Officer

 

With a copy to:

BEBE STORES, INC. / BEBE STUDIO, INC.

400 Valley Drive

Brisbane, California 94005

Attn: General Counsel

Incorporation of Terms and Conditions    The Terms and Conditions set forth on
this Schedule 1 shall be deemed fully incorporated into the Agreement and shall
hereafter be collectively referred to as the Agreement.

 

1



--------------------------------------------------------------------------------

SCHEDULE 2

Licensed Marks*

All Trademarks owned by Licensor, including the following (in any font, color,
size, style, design or similar variance):

BEBE

bebe

bebe sport

bbsp

BBSP

bebe forever

bebe threads

bebe addiction

2b bebe

2be

bebe Boudoir

bebe San Francisco

bebe essentials

bebe jeans

bebe girls

bebe kids

bebe home

bebe Los Angeles

bebe LA

bebe New York

bebe Studio

bebe Collection

bebe Style

 

LOGO [g207324g0608143221311.jpg]

 

LOGO [g207324g0608143221639.jpg]

 

LOGO [g207324g0608143221717.jpg]

 

LOGO [g207324g0608143221764.jpg]

 

 

 

LOGO [g207324g0608143221811.jpg]

 

LOGO [g207324g0608143221858.jpg]

 

* Future Derivatives of the Licensed Marks that are approved in accordance with
Section 3 of this Agreement and any New Trademarks shall automatically be deemed
included within the definition of “Licensed Marks” and automatically licensed to
Licensee pursuant to Section 1 of this Agreement.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

LICENSE AGREEMENT

THIS AGREEMENT (the “Agreement”) made as of June 8, 2016, (the “Effective Date”)
by and between BB BRAND HOLDINGS LLC (“Licensor”), and BEBE STUDIO, INC. / BEBE
STORES, INC., (“Licensee”), each with offices at the address set forth on
Schedule 1.

In consideration of the mutual covenants hereinafter set forth, Licensor and
Licensee do hereby respectively grant, covenant and agree as follows:

1. Grant of Licenses

1.1. During the Term, subject to the other terms and conditions of this
Agreement:

(a) Licensor hereby grants to Licensee a non-transferable (except as set forth
in Section 20 below), non-sublicensable (except in accordance with this
Section 1.1(a) and Section 1.1(d) below), royalty-free, fully-paid, perpetual
and irrevocable (except as otherwise expressly set forth in this Agreement)
license (i) which will be exclusive throughout the Exclusive Territory to
operate Branded Retail Stores and Branded Websites; (ii) to otherwise conduct
Licensee’s business, which also consists of designing, marketing, advertising,
manufacturing, producing, sourcing, distributing and selling apparel, related
accessories and other products and related services only through the Designated
Sales Channels (collectively with operating the Branded Retail Stores and
Branded Websites, the “Business”); (iii) subject to Section 2 below, throughout
the Non-Exclusive Territory to non-exclusively operate Branded Retail Stores and
to otherwise conduct the Business solely through Branded Retail Stores in the
Non-Exclusive Territory; (iv) throughout the Non-Exclusive Territory to fulfil
any orders for Products purchased through Branded Websites by consumers that
reside in the Non-Exclusive Territory or by consumers who request for such
Product(s) to be shipped to the Non-Exclusive Territory; (v) to continue to
fulfil obligations relating to the supply of Products to the “licensees” under
the Licenses that Licensee has assigned to Licensor under the Asset Purchase and
Contribution Agreement among Licensee, Licensor, and BB Brand Management LLC
dated as of June 8, 2016 (the “APA”); (vi) without expanding any rights granted
under any Retained Distribution Agreements (as defined in the APA), to continue
to exercise rights with respect to the Retained Distribution Agreements as set
forth in the APA, subject to Licensor’s enforcement rights as set forth in the
APA, and fulfil obligations under any Retained Distribution Agreements
applicable to the Non-Exclusive Territory in existence as of the Effective Date,
provided that Licensee acknowledges and understands that, subject to the
Licenses and Retained Distribution Agreements, Licensor shall also have the
right to sell (or to grant other parties the right to sell) Products (other than
ready-to-wear apparel and sportswear) to any “licensee” party under the Licenses
or any Retained Distribution Agreement (or to Licensee for sale through the
Branded Retail Stores or Branded Website); and (vii) to permit Licensee’s
affiliates to conduct the foregoing activities on Licensee’s behalf; provided
that any such permission shall not relieve Licensee of its obligations
hereunder. For clarity, Licensee agrees not to advertise and/or promote Branded
Websites specifically in or targeted to the Non-Exclusive Territory. Further,
Licensor acknowledges and agrees that the foregoing license permits Licensee, on
a non-exclusive basis, to manufacture, produce and source Products for sale to
any of Licensor’s authorized international distributors or licensees in the
Non-Exclusive Territory that have a license agreement with Licensor regarding
the Licensed Marks.

(b) To the extent that Licensor acquires or creates any additional Trademarks
that are (i) derived from any of the Licensed Marks or (ii) that are otherwise
used or held for use in the business operated by Licensor or its licensees
(other than Licensee) that use or incorporate the Licensed Marks (any such
Trademark, a “New Trademark”), the license granted in subsection (a) above shall
automatically extend to any and all such New Trademarks and such New Trademarks
shall be deemed part of the “Licensed Marks” and licensed under the terms of
subsection (a).

(c) Licensor hereby grants Licensee a non-exclusive, non-transferable (except as
set forth in Section 20 below), non-sublicensable (except in accordance with
Sections 1.1(a) and (d)), worldwide, perpetual, irrevocable, royalty-free,
fully-paid license, to use, reproduce, create derivative works, perform,
display, distribute, and transmit any Licensor Intellectual Property (as defined
in Section 13.3 below) only in connection with the conduct of the Business in
accordance with terms of subsection (a) above. Collectively, the Licensed Marks
and the other Licensor Intellectual Property licensed under this Agreement shall
be deemed the “Company IP.”

(d) Licensee shall have the right to use third-party contractors, vendors and
service providers in connection with Licensee’s operation of its Business,
including for purposes of designing, manufacturing, producing, marketing,
advertising, and sourcing Products on Licensee’s behalf, which Products shall
only be sold by Licensee in accordance with subsection (a) above. Licensor’s
prior approval of a contractor shall not be required, but any contractor engaged
(or already engaged) by Licensee must abide by Licensee’s code of conduct
standard, as set forth in Exhibit A

 

1



--------------------------------------------------------------------------------

or a similar code of conduct (a “Code of Conduct”). In the event any contractor
breaches the Code of Conduct and does not cure such breach, Licensor may request
that Licensee not utilize such contractor from and after such time in connection
with the Licensed Marks.

(e) Licensor acknowledges and agrees that nothing in this Agreement shall limit
Licensee’s rights to design, manufacture, produce, source, distribute or sell
any products in any territory or sales channel that do not use or incorporate
the Licensed Marks, any variation of the Licensed Marks or any marks confusingly
similar to the Licensed Marks. In addition, except as otherwise expressly set
forth in this Agreement, Licensor acknowledges and agrees that except as
necessary to maintain rights in the Company IP, this Agreement will not require
any other approvals from Licensor relating to inclusion of the Company IP,
including with respect to the production and sale of Products incorporating or
using the Company IP or in advertising and marketing materials, provided that
Licensee shall not include the Company IP on products, in advertising and/or in
marketing materials in a manner reasonably deemed detrimental to Licensor and/or
the Licensed Marks in any material respect.

2. Right of First Refusal.

2.1. With respect to any country in the Non-Exclusive Territory which is not
covered by any of the Licenses or Retained Distribution Agreements, Licensee may
(i) own and/or operate new or existing stores and use the Company IP in
connection therewith and (ii) sell Products to any “licensee” party under the
Licenses or any Retained Distribution Agreement existing at such time (whether
or not such “licensee” party pays a royalty to Licensor). In the event Licensor
decides to sign a license/distribution agreement granting rights to operate
branded retail stores which are branded with the Licensed Marks (that will
include payment of royalties) in any country in the Non-Exclusive Territory in
which there is no License or Retained Distribution Agreement, then Licensee
shall have a right of first refusal as set forth in Section 2.3 below to match
the Major Terms (as defined in Section 2.3) of a bona-fide, commercially
reasonable offer, otherwise Licensor shall be able to sign such
licensee/distributor on the same Major Terms offered to Licensee and Licensee
shall not have any rights with respect to such country (including the rights set
forth in (i) and (ii) herein). If a potential licensee/distributor in a
particular country agrees to different Major Terms than those offered to
Licensee, Licensor agrees to provide such new Major Terms to Licensee and
Licensee shall have an additional right to elect to accept such terms for such
country.

2.2. With respect to any country covered by a Retained Distribution Agreement in
the Non-Exclusive Territory, Licensor shall not sign any license or distribution
agreements granting rights to operate branded retail stores which are branded
with the Licensed Marks, or that otherwise conflict with the rights previously
granted by Licensee to the counterparty to the applicable Retained Distribution
Agreement, with respect to such country unless (i) the Licensee’s current
licensee/distributor under such Retained Distribution Agreement materially
breaches such Retained Distribution Agreement and either the breach is not cured
within 60 days or Licensee is unable to successfully renegotiate such Retained
Distribution Agreement with such licensee/distributor within 60 days or (ii) a
Retained Distribution Agreement expires or is otherwise terminated by either
party thereto and Licensee is unable to extend or renew such Retained
Distribution Agreement with such licensee/distributor within 45 days of such
expiration or termination. If the foregoing conditions are satisfied, Licensor
agrees to provide Licensee the same right of first refusal as set forth in
Section 2.1 above.

2.3. Licensor shall notify Licensee in writing prior to proceeding with any
potential license or distribution agreement granting rights to operate branded
retail stores which are branded with the Licensed Marks in the Non-Exclusive
Territory and such notice shall contain the material financial and other
material terms of the proposed license (e.g. guaranteed minimum royalty, etc.)
(the “Major Terms”). Within ten (10) days of the date of such notice from
Licensor, Licensee shall have the right to match such offer by providing written
notice to Licensor. Within thirty (30) days of Licensee’s notice agreeing to
match such offer, the parties will negotiate promptly in good faith to amend
this Agreement (or to execute a new agreement) with respect to such country. In
the event Licensor and Licensee do not reach a definitive amendment or new
agreement within thirty (30) days from the date of Licensee’s notice agreeing to
match such offer or in the event that Licensee elects not make a written offer
to match the proposed license with respect to any such country (or Licensee does
not timely respond to Licensor’s notice with respect to such country), Licensor
shall be permitted to pursue such country via such license on the same Major
Terms as proposed to Licensee, and, once Licensor has executed a bona fide
license agreement with a royalty-paying licensee, and for so long as such
agreement remains in effect, Licensee shall have no further rights under
Section 1.1(a)(ii) to operate Branded Retail Stores with respect to such country
and shall have no further rights of first refusal under this Section 2 with
respect to such country.

2.4. For clarity, Licensee understands and acknowledges that the rights of first
refusal set forth in this Section 2 shall not apply: (i) in connection with
Licensor’s exploitation of wholesale rights that do not conflict with rights
granted to counterparties under existing Retained Distribution Agreements in
connection with the Licensed Marks in the Territory, or (ii) in connection with
Licensor’s rights set forth in the proviso at the end of subsection (vi) of
Section 1.1(a).

 

2



--------------------------------------------------------------------------------

3. Reservation of Rights. Licensor reserves all rights with respect to the
Licensed Marks or otherwise except as specifically and expressly set forth in
this Agreement. Without limiting the generality of the preceding sentence, and
except for any rights currently granted (and still in effect at such time) in
any of the Licenses, Retained Distribution Agreements and any of the rights
granted to Licensee under Section 1 above, the rights granted to Licensee in
this Agreement shall expressly exclude: (a) any rights in connection with the
distribution and exploitation at wholesale (e.g. through any channels outside of
the Designated Sales Channels) of any Products bearing the Licensed Marks in the
Territory, and (b) the manufacture, advertisement, promotion, distribution or
other exploitation solely in connection with such wholesale rights (unless
Licensor or its authorized licensees separately engage Licensee to undertake
such activities). Subject to (i) any rights currently granted (and still in
effect at such time) in any of the Licenses, Retained Distribution Agreements,
(ii) the rights granted to Licensee under this Agreement, and (iii) to any
restrictions to which Licensor is subject under that certain Amended and
Restated Limited Liability Company Operating Agreement of BB Brand Holdings LLC
dated June 8, 2016, Licensee further acknowledges that Licensor may directly, or
grant rights (including, without limitation, exclusive rights) to third
party(ies) (or to retailers) to, manufacture, advertise, market, promote,
distribute, sell and/or otherwise exploit Products bearing the Licensed Marks in
the Territory for wholesale distribution (by way of example only, through
brick-and-mortar retailers or Internet retailers, etc. other than the Branded
Retail Stores). For clarity, Licensee acknowledges and agrees that shop-in-shops
are deemed part of wholesale rights.

4. Branded Retail Stores.

4.1. All Branded Retail Store locations and designs shall be consistent with the
reputation and quality of the Licensed Marks, which such quality level shall be
deemed to be substantially the level in existence during the 12-month period
prior to the Effective Date unless otherwise mutually agreed by the parties. The
rights being granted with respect to Branded Retail Stores are that of a license
for use and not a franchise, and the parties do not intend to, nor should these
rights for Branded Retail Stores be construed to, create a franchisor/franchisee
relationship. The Branded Retail Stores in the Exclusive Territory must each
carry at least 10% Products branded with the Licensed Marks (the “Retail Minimum
Product Threshold”), provided that in the event that Licensee fails to maintain
the Retail Minimum Product Threshold, then Licensee’s rights in the Exclusive
Territory with respect to Branded Retail Stores shall become non-exclusive from
and after such time.

4.2. During the First Annual Period and Second Annual Period, Licensee shall be
required to have a minimum of fifty (50) Branded Retail Stores open and
operational in the Exclusive Territory, with at least five (5) of those Branded
Retail Stores being mainline/flagship stores. If at any time during the First
Annual Period or Second Annual Period, Licensee fails to have at least fifty
(50) Branded Retail Stores open and operational in the Exclusive Territory or at
least five (5) mainline/flagship Branded Retail Stores open and operational in
the Exclusive Territory, Licensee shall be in material breach of this Agreement
and Licensor shall have right to terminate this Agreement upon written notice to
Licensee if such applicable minimum threshold is not restored within ninety
(90) days of the date of written notice from Licensor.

4.3. During the Third Annual Period and Fourth Annual Period, Licensee shall be
required to have a minimum of twenty-five (25) Branded Retail Stores open and
operational in the Exclusive Territory, with at least five (5) of those Branded
Retail Stores being mainline/flagship stores. If at any time during the Third
Annual Period or Fourth Annual Period, Licensee fails to have at least
twenty-five (25) Branded Retail Stores open and operational in the Exclusive
Territory or at least five (5) mainline/flagship Branded Retail Stores open and
operational in the Exclusive Territory, Licensee shall be in material breach of
this Agreement and Licensor shall have right to terminate this Agreement upon
written notice to Licensee if such applicable minimum threshold is not restored
within ninety (90) days of the date of written notice from Licensor.

4.4. Licensor has no obligation under any lease whatsoever, including, but not
limited to, unexpired lease term existing at the time of termination or removal
of Branded Retail Store rights, lost sales, associated expenses, etc. All costs
and risks associated with selecting and securing a location and opening and
operating any Branded Retail Store, including, but not limited to, key money,
insurance and construction costs, employee costs, etc. shall be entirely borne
by Licensee. Licensee understands and assumes all risks associated with the
selection of the location, construction and maintenance of any Branded Retail
Store and the operation and profitability, or lack thereof, of any Branded
Retail Store.

 

3



--------------------------------------------------------------------------------

5. Branded Website.

5.1. The Branded Websites shall not specifically target customers outside of the
Exclusive Territory (but may fulfil sales outside of the Exclusive Territory in
accordance with Section 1.1(a)(iii) of this Agreement). The Branded Websites
shall be an e-commerce site with a technological and presentation standard
commensurate and appropriate with the quality level in connection with the
Licensed Marks, which such quality level shall be deemed to be substantially the
level in existence during the 12-month period prior to the Effective Date unless
otherwise mutually agreed by the parties. Licensee shall be required to have a
link on the homepage of the Branded Website which links to Bluestar Alliance
LLC’s website (which may be in the format, for example, “For licensing
opportunities, click here [Insert Link]”), provided that Licensee acknowledges
and agrees that once redirected to Bluestar’s website, they may be another link
(which may use the Licensed Marks as the URL for such link, e.g.
www.bebeusa.com) to link to information related primarily to the wholesale and
licensing business of the Licensed Marks, which may include information about
where to purchase the Products (but Licensor agrees that any such list by
Licensor shall include the Branded Retails Stores and Branded Websites as the
first listings).

5.2. Licensee shall at all times keep the Branded Website Open and Operational
in the Exclusive Territory utilizing www.bebe.com. If, at any time, www.bebe.com
is not Open and Operational in the Exclusive Territory utilizing www.bebe.com,
then Licensee shall be in material breach of this Agreement and Licensor shall
have the right to terminate and remove all rights with respect to all Branded
Websites from this Agreement upon written notice to Licensee, with no
opportunity to cure. “Open and Operational” means showing/offering products for
sale in commerce on a Branded Website utilizing www.bebe.com and selling and
shipping products purchased through such Branded Website utilizing www.bebe.com.
In addition, the Branded Website utilizing www.bebe.com must show/offer at least
10% Products branded with the Licensed Mark (the “Website Minimum Product
Threshold”), provided that in the event that Licensee fails to maintain the
Website Minimum Product Threshold, then Licensee’s rights with respect to
Branded Websites shall become non-exclusive from and after such time.

5.3. Notwithstanding that Licensee shall retain ownership of the Retained URLs
subject to the terms of this Agreement (including, without limitation,
Licensor’s removal of such rights in accordance with this Agreement), Licensee
acknowledges and understands that ownership of the Retained URLs independent
from this Agreement shall not permit or grant Licensee (or any subsequent owner
of such Retained URLs) any rights with respect to exploitation (in any manner)
of any products or services in connection with the Licensed Marks (or any other
use of the Licensed Marks) through the Retained URLs, as any such rights of
exploitation and use of the Licensed Marks to Licensee arise solely as a grant
under this Agreement (and may only be further granted by Licensor, in its sole
and absolute discretion, in the event this Agreement is terminated or any rights
are removed in accordance with this Agreement).

6. Term

6.1. The term of this Agreement shall be as set forth on Schedule 1.

6.2. “Annual Period” shall mean each consecutive twelve (12) month period during
the Term commencing the 1st day of July and ending the 30th day of June, except
that the first Annual Period shall commence on the Effective Date and end on
June 30, 2017 (such period being the “First Annual Period”), and each subsequent
Annual Period shall be each succeeding twelve month period during the Term.
“Calendar Quarter” shall mean the three (3) month calendar quarters ending each
March 31, June 30, September 30 and December 31 of each Annual Period.

7. Derivatives of the Licensed Marks. During the Term, Licensee may propose new
derivatives of the “bebe” mark which Licensee desires to include as part of the
Licensed Marks (any such, a “Derivative”). Any Derivative shall not be included
as part of the Licensed Marks until Licensor approves such Derivative, such
approval of Licensor not to be unreasonably conditioned, delayed or withheld.
Upon any such approval by Licensor, this Agreement shall be amended in writing
to add such Derivative as part of the Licensed Marks. All Derivatives and rights
related thereto, subject to the licenses granted under Section 1.1 above, shall
be owned by Licensor. For clarity, Licensor makes no representations or
warranties with respect to any Derivative. In the event any Derivative is a mark
that Licensor does not wish to utilize or license to its other licensees, then
Licensee may still direct Licensor to register such Derivative in any
jurisdiction desired by Licensee and Licensor shall promptly undertake such
trademark registration efforts and any ongoing maintenance activities at
Licensee’s direction and cost, and the use of such Derivative for which Licensee
is bearing the trademark registration and ongoing maintenance costs shall be
automatically licensed exclusively to Licensee as part of this Agreement. If
Licensor notifies Licensee that it wishes to utilize or license such Derivative
to its other licensees, then from and after such notice and provided Licensor
reimburses Licensee for any out-of-pocket expenses paid by Licensee in
connection with the trademark registration and maintenance of such Derivative,
such Derivative shall be non-exclusively licensed to Licensee and Licensor shall
bear all ongoing trademark registration and maintenance costs related thereto.

 

4



--------------------------------------------------------------------------------

8. Manufacture of Products; Quality Control

8.1. The design, contents and workmanship of Products, as well as packaging and
sale promotion materials, customer relations and customer service, shall be at
all times substantially of the quality level appropriate for the Licensed Marks,
which such quality level shall be deemed to be the level in existence during the
12-month period prior to the Effective Date unless otherwise mutually agreed by
the parties. In addition, the initial pricing of Products shall be consistent
with the pricing in existence during the 12-month period prior to the Effective
Date unless otherwise mutually agreed by the parties. In order to foster brand
cohesiveness, Licensee hereby acknowledges that Licensor may share designs,
sketches and other related materials of the Products in connection with this
Agreement which are reasonably and mutually agreed by the parties to Licensor’s
other licensees and Licensor’s other licensees may utilize such mutually-agreed
designs, sketches and other related materials.

8.2. To ensure Licensee’s compliance with the quality standard in Section 8.1,
upon reasonable request by Licensor (which request shall not be made more than
once with respect to any season), Licensee agrees to promptly send to Licensor
post-production samples of Products bearing the Licensed Marks offered for sale
during such season, at Licensee’s reasonable cost and expense. In the event that
Licensor reasonably believes that any Products bearing the Licensed Marks
offered for sale by Licensee do not meet the quality requirements of
Section 8.1, Licensor will notify Licensee in writing within ten (10) business
days of receipt of the relevant items and that such items deviate materially
from the quality standard described above; (b) Licensor identifies its concern
with reasonable specificity to permit a reasonable person to address the
concern; and (c) the concern relates only to material issues. The parties will
promptly discuss reasonable mitigation plans, if any, to restore the affected
Products to the agreed quality standard. Upon mutual written agreement regarding
mitigation plans, Licensee will implement such mitigation plans at its
reasonable expense. Licensee shall have no obligation to stop current production
of the affected Products.

8.3. Licensee shall use and display the Licensed Marks only in such form and
manner as are specifically approved by Licensor; provided that the foregoing
shall not be deemed to require individual pre-approval for each item that would
bear a Licensed Mark, or approval of uses of Licensed Marks in a manner not
materially different from uses that had previously been approved. All uses of
the Licensed Marks in existence as of the Effective Date that comply with the
quality level (i.e. in existence during the 12-month period prior to the
Effective Date) are hereby deemed approved. Licensee shall provide
representative examples of all hangtags and necktags for pre-approval by
Licensor. Licensee shall cause to appear the legends, markings and notices which
Licensor may reasonably request in writing on all Products produced hereunder,
and on their tags, labels, packaging and the like, and on all advertising,
promotional and publicity material used by Licensee in connection therewith, and
on any printed matter on which Licensee elects to have the Licensed Marks
appear, including business cards, invoices, order forms and stationery.

9. Advertising Obligation. During the First Annual Period and Second Annual
Period, Licensee shall be required to spend at least $5,000,000, with respect to
each such Annual Period, on Advertising the “bebe” brand in the Exclusive
Territory and during the Third Annual Period and the Fourth Annual Period,
Licensee shall be required to spend at last $2,500,000 with respect to each such
Annual Period on Advertising the “bebe” brand in the Exclusive Territory (the
“Advertising Thresholds”). In the event that Licensee fails to achieve the
Advertising Threshold with respect to any of either the First, Second, Third or
Fourth Annual Period, then Licensee shall be in material breach of this
Agreement and Licensor shall have the right to terminate this Agreement upon
written notice to Licensee if such Advertising Thresholds are not met within
ninety (90) days of the date of written notice from Licensor. “Advertising”
shall include the following: e.g. tradeshows, photoshoots, print, social media
purchases, internet advertising, tv and radio advertising, event promotion, and
any other standard, traditional, or other advertising efforts as Licensee may
elect to engage in, either in the ordinary course of business or as a special
event or promotion, as determined by Licensee in its reasonable business
judgment.

10. Indemnity; Insurance.

10.1. Licensee hereby indemnifies and holds harmless Licensor, its respective
affiliates, owners, and all of their respective shareholders, members, managers,
officers, directors, licensees, distributors, agents, representatives and
employees (“Licensor Indemnified Parties”) from and against any and all
liabilities, losses, damages, penalties, obligations, judgments, awards, costs,
fees, expenses, payments, and disbursements, including the reasonable costs,
fees, expenses and disbursements of counsel and others, (an “Indemnifiable
Loss”), actually incurred by the Licensor Indemnified Parties resulting from a
proceeding, claim and/or action brought by a third-party against any Licensor
Indemnified Parties, which arise out of or relates to: (i) injury to persons or
tangible property resulting from Licensee’s manufacture, distribution, shipment,
or sale of any Products; (ii) breach of any territorial or exclusivity
restriction set forth in this Agreement; (iii) any employee-related liabilities
with respect to Licensee’s operation of its Business; (iv) the unapproved,
unauthorized or non-conforming use of the Licensed Marks by Licensee and/or its
authorized third-party

 

5



--------------------------------------------------------------------------------

contractors, vendors and service providers; (v) Licensee’s manufacture,
distribution, shipment, labeling, advertising, promotion, offering for sale,
sale and/or use of Products or Licensee Intellectual Property in violation of
any applicable law or regulation, including, without limitation, that
violations, infringements or alleged infringements any intellectual property or
other rights including, without limitation, any patents, trademarks, copyrights,
or trade secrets, of any third party; or (vi) in connection with the Branded
Website and/or any Branded Retail Store, including, without limitation, the
operation of any of the foregoing.

10.2. Licensor hereby indemnifies and holds harmless Licensee, its respective
affiliates, owners, and all of their respective shareholders, members, managers,
officers, directors, licensees, distributors, agents, representatives and
employees ( “Licensee Indemnified Parties”) from and against any and all
Indemnifiable Losses actually incurred by the Licensee Indemnified Parties
resulting from any proceeding, claim and/or action brought by a third-party
against any Licensee Indemnified Parties, which arise out of or relates to:
(i) injury to persons or tangible property resulting from Licensor’s or its
licensees’ (other than Licensee) manufacture, distribution, shipment, or sale of
any products; (ii) breach of any territorial or exclusivity restriction set
forth in this Agreement by Licensor or any of its licensees (other than
Licensee); (iii) any employee-related liabilities with respect to Licensor’s
operation of its business or of any of Licensor’s licensees’ (other than
Licensee) of their business; (iv) the unapproved, unauthorized or non-conforming
use of the Licensed Marks by Licensor, any licensee (other than Licensee) and/or
any of its or their authorized third-party contractors, vendors and service
providers; (v) the manufacture, distribution, shipment, labeling, advertising,
promotion, offering for sale, sale and/or use of Products or Licensor
Intellectual Property in violation of any applicable law or regulation by
Licensor or any of Licensor’s licensees (other than Licensee), including,
without limitation, that violations, infringements or alleged infringements any
intellectual property or other rights including, without limitation, any
patents, trademarks, copyrights, or trade secrets, of any third party; or
(vi) in connection with any branded websites or branded retail stores operated
by Licensor or any of Licensor’s licensees (other than a Branded Website and/or
any Branded Retail Store), including, without limitation, the operation of any
of the foregoing.

10.3. If a third party claim is commenced against an indemnified party, the
party seeking indemnification will provide prompt written notice thereof and
will provide the indemnifying party sole control of the defense and
investigation of such claim at the indemnifying party’s sole cost and expense.
The indemnified party agrees to provide assistance to the indemnifying party
upon the indemnifying party’s reasonable request and at the indemnifying party’s
expense. The indemnifying party may not settle any claim that negatively affects
the interests of the indemnified party without the indemnified party’s prior
written consent, which shall not be unreasonably conditioned, delayed or
withheld.

10.4. (a) Simultaneously with the execution of this Agreement, Licensee shall
promptly obtain and maintain in full force and effect at all times during the
Term, at its own cost and expense, policies of insurance insuring against those
risks reasonably and customarily insured in the territories in which the party
is operating under comprehensive general liability policies, in the amount of
$10,000,000 of primary and umbrella coverage from one or more insurance
companies, each with a Best’s rating of “A” or better. All insurance shall be
primary and not contributory. All of said insurance shall: (i) provide for
coverage resulting from claims reported after the policy period; and
(ii) provide that the applicable party maintain coverage for international
products exposure, and require same to be specifically in the party’s
certificate of insurance. During the Term, on the written request of a party,
the other party shall promptly furnish or cause to be furnished evidence of the
maintenance and renewal of the insurance required herein, including copies of
policies with applicable riders and endorsements, certificates of insurance, and
continuing certificates of insurance.

(b) Within thirty (30) days after full execution of this Agreement,
Licensor shall promptly obtain and maintain in full force and effect at all
times during the Term, at its own cost and expense, policies of insurance
insuring against those risks reasonably and customarily insured in the
territories in which the party is operating under comprehensive general
liability policies, in the amount of $10,000,000 of primary and umbrella
coverage from one or more insurance companies including Premises/Operations,
Product Liability/Completed Operations, Personal injury, Contractual, and
Advertising Injury, each with a Best’s rating of “A” or better. All insurance
shall be primary and not contributory. All of said insurance shall: (i) provide
for coverage resulting from claims reported after the policy period; and
(ii) provide that the applicable party maintain coverage for international
products exposure, and require same to be specifically in the party’s
certificate of insurance. During the Term, on the written request of a party,
the other party shall promptly furnish or cause to be furnished evidence of the
maintenance and renewal of the insurance required herein, including copies of
policies with applicable riders and endorsements, certificates of insurance, and
continuing certificates of insurance.

 

6



--------------------------------------------------------------------------------

11. Reporting. Licensee shall deliver to Licensor, not later than 30 days after
the close of each Calendar Quarter (or portion thereof in the event of prior
termination for any reason), a written report detailing its compliance with
Section 4, Section 5 and detailing its compliance with its Advertising
Thresholds in Section 9.

12. Books and Records; Audits. Licensee shall prepare and maintain, in such
manner as will allow its accountants to audit same in accordance with generally
accepted accounting principles, separate, complete and accurate books of account
and records (specifically including the originals or copies of documents
supporting entries in the books of account) relating solely to Licensee’s
compliance with the Advertising Threshold obligations under Section 9. Licensor
may appoint an independent auditor reasonably acceptable to Licensee to audit
such books and records solely to determine Licensee’s compliance with the
Advertising Thresholds during regular business hours, for the duration of this
Agreement, but no more than once per Annual Period (unless for cause).

13. Intellectual Property.

13.1. Licensee acknowledges that Licensor is the sole owner of all right, title
and interest in and to the Licensor Intellectual Property and Licensed Marks in
any form or embodiment thereof. Licensor acknowledges that Licensee is the sole
owner of all right, title and interest in and to any Licensee Intellectual
Property. For the avoidance of doubt, nothing in this Section 13.1 shall affect
the Design License set forth in Section 9.8 of the APA.

13.2. Licensee shall not, in connection with any products or services, use or
register, or authorize or attempt to use or register, the Licensed Marks or any
source identifier confusingly similar thereto, including without limitation
trademarks, trade names, corporate names, or domain names, in whole or in part.
Licensee shall not, in connection with Products, join any name or names with the
Licensed Marks so as to form a new or composite mark (except as otherwise
permitted in this Agreement with respect to Derivatives). Licensee shall not use
any name or names in connection with the Licensed Marks in any advertising,
publicity, labeling, packaging or printed matter otherwise than in connection
with Products in accordance with the terms and conditions of this Agreement and
subject, at all times, to Licensor’s prior consent and approval (not to be
unreasonably withheld, conditioned or delayed).

13.3. As used in this Agreement: “Licensor Intellectual Property” means all
intellectual property, including titles, personae, places, props, materials,
patterns, graphics, copyrights and derivative works, patents, designs,
trademarks, trade dress, and other intellectual property owned by Licensor in
connection with the Licensed Marks, Products and/or any other rights granted to
Licensee in this Agreement. As used in this Agreement: “Licensee Intellectual
Property” means, except for Licensor Intellectual Property, all intellectual
property, including titles, personae, places, props, materials, patterns,
graphics, copyrights and derivative works, patents, designs, store designs and
layouts, website designs and layouts, trade dress, and other intellectual
property owned by Licensee.

13.4. At Licensor’s request, Licensee shall execute any documents reasonably
required by Licensor to confirm Licensor’s ownership of all rights in and to the
Licensed Marks in the Territory. Licensee shall cooperate with Licensor at
Licensor’s reasonable request and expense in connection with the filing and
prosecution by Licensor of applications in Licensor’s name to register the
Licensed Marks for Products in the Territory and the maintenance and renewal of
such registrations as may issue.

13.5. Licensee shall use the Licensed Marks and the Licensor Intellectual
Property in the Territory strictly in compliance with the applicable legal
requirements obtaining therein and shall use such markings in connection
therewith as may be required by applicable legal provisions.

13.6. Licensee shall not challenge Licensor’s ownership of or the validity of
the Licensed Marks or any application for registration thereof, or any trademark
registration thereof. Also, Licensee shall not seek to register the Licensed
Marks or any variation or simulation thereof.

14. Confidentiality.

14.1. Obligations. The parties acknowledge and agree that all strategic and
forward-looking operational or financial information disclosed by one party (the
“Disclosing Party”), directly or indirectly, to another party (the “Receiving
Party”) in connection with the business of the Disclosing Party, which is marked
as “proprietary” or “confidential” or, if disclosed orally, is designated as
confidential or proprietary at the time of disclosure and reduced in writing or
other tangible (including electronic) form that includes a prominent
confidentiality notice and delivered to the Receiving Party within thirty (30)
days of disclosure, constitutes the confidential and proprietary information of
the Disclosing Party (“Confidential Information”). The Receiving Party may
disclose Confidential Information only to those employees who have a need to
know such Confidential Information and who are bound to retain the
confidentiality thereof under provisions (including provisions relating to
nonuse and nondisclosure) no less restrictive than those required by the
Receiving Party for its own confidential information. The Receiving Party shall,
and shall

 

7



--------------------------------------------------------------------------------

cause its employees to, retain in confidence and not disclose to any third party
(including any of its sub-contractors) any Confidential Information without the
Disclosing Party’s express prior written consent, and the Receiving Party shall
not use such Confidential Information except to exercise the rights and perform
its obligations under this Agreement. Without limiting the foregoing, the
Receiving Party shall use at least the same procedures and degree of care which
it uses to protect its own confidential information of like importance, and in
no event less than reasonable care. The Receiving Party shall be fully
responsible for compliance by its employees with the foregoing, and any act or
omission of an employee of the Receiving Party shall constitute an act or
omission of the Receiving Party. The confidentiality obligations set forth in
this Section 14.1 shall survive any dissolution of the Licensor and/or
termination of this Agreement.

14.2. Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information that: (a) was already known by the Receiving Party,
other than under an obligation of confidentiality to the Disclosing Party or any
third party, at the time of disclosure hereunder, as evidenced by the Receiving
Party’s tangible (including written or electronic) records in existence at such
time; (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party hereunder;
(c) became generally available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
Receiving Party in breach of this Agreement; (d) was subsequently lawfully
disclosed to the Receiving Party by an Entity or person other than the
Disclosing Party not subject to any duty of confidentiality with respect
thereto; or (e) was developed by the Receiving Party without reference to any
Confidential Information disclosed by the Disclosing Party, as evidenced by the
Receiving Party’s tangible (including written or electronic) records in
existence at such time.

15. Termination. Neither party shall have termination rights in this Agreement,
except that Licensor may terminate Licensee’s rights and/or this Agreement as
expressly set forth in Section 4, 5 and Section 9.

16. Rights on Expiration or Termination.

16.1. Notwithstanding the expiration or any termination hereof, Licensor shall
have and hereby reserves all rights and remedies which it has, or which are
granted to it by operation of law, to enjoin the unlawful or unauthorized use of
the Licensed Marks (any of which injunctive relief may be sought in the courts,
and, as applicable, also may be sought prior to or in lieu of termination; and,
in seeking any such injunctive relief there shall not be any obligation to
secure a bond or other security). In addition, nothing herein shall be deemed to
prevent Licensor from bringing an action for damages if a default in performance
by Licensee occurs and is not cured in a reasonably timely manner.

16.2. If Licensor terminates this Agreement or rights with respect to either the
Branded Retail Stores and/or Branded Websites are terminated in accordance with
this Agreement, Licensee may continue to operate the Branded Retail Stores and
the Branded Websites using the Licensed Marks in applicable signage, advertising
and marketing materials, and sell Inventory through the Designated Sales
Channels for an additional period of one hundred and twenty (120) days from the
date of expiration or the date such rights were terminated, on a non-exclusive
basis.

16.3. Subject to Section 16.2:

(a) upon any termination of this Agreement, all of the rights of Licensee under
this Agreement shall terminate forthwith and shall revert immediately to
Licensor, and Licensee shall promptly cease the manufacture, distribution and
sale of the Products bearing the Licensed Marks, and Licensee shall discontinue
forthwith all use of the Licensed Marks. In addition, upon any termination of
this Agreement, the Retained Distribution Agreements, Retained URLs and all
Media Accounts (as defined in the APA) shall be deemed immediately transferred
to Licensor (and Licensee shall cooperate at Licensor’s expense to ensure that
such Retained Distribution Agreements, Retained URLs and Media Accounts are
promptly officially transferred of record to Licensor). Any such assignments,
transfers or conveyances shall be without further consideration other than the
mutual covenants contained in this Agreement and the consideration paid by
Licensor as set forth in the APA shall be deemed to include these assignments,
transfers and conveyances (and the parties acknowledge the sufficiency of such
consideration).

(b) upon any termination of Licensee’s rights pursuant to Section 5, all of the
rights of Licensee to operate the Branded Websites using the Licensed Marks
under this Agreement shall terminate forthwith and shall revert immediately to
Licensor and Licensee shall discontinue forthwith all use of the Licensed Marks
in connection with the Branded Websites. In addition, upon any termination of
Licensee’s rights pursuant to Section 5, the Retained URLs and all Media
Accounts (as defined in the APA) shall be deemed immediately transferred to
Licensor (and Licensee shall cooperate to ensure that such Retained URLs and
Media Accounts are officially transferred of record to Licensor). Any such
assignments, transfers or conveyances shall be without further consideration
other than the mutual covenants contained in this Agreement and the
consideration paid by Licensor as set forth in the APA shall be deemed to
include these assignments, transfers and conveyances (and the parties
acknowledge the sufficiency of such consideration). In the event of any
termination of any of Licensee’s rights, the licenses granted to Licensor under
Section 1.2 shall also terminate.

 

8



--------------------------------------------------------------------------------

16.4. Subject to Section 16.3, the following Sections shall survive the
termination or expiration of this Agreement: Sections 5.3, 10, 13, 14, 16, 17,
18, 19, 20, 21, 22 and 23.

17. LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS AGREEMENT, AND EXCEPT TO FULFIL AN INDEMNITY OBLIGATION OR FOR A BREACH
OF CONFIDENTIALITY OBLIGATIONS, NEITHER LICENSOR NOR LICENSEE (NOR THEIR
AFFILIATES, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES), WILL UNDER ANY
CIRCUMSTANCES BE LIABLE TO THE OTHER (OR THEIR AFFILIATES, OWNERS, DIRECTORS,
MANAGERS, OFFICERS, AGENTS OR EMPLOYEES ) FOR ANY INCIDENTAL, CONSEQUENTIAL,
INDIRECT, SPECIAL OR PUNITIVE DAMAGES, OR LOST OR IMPUTED PROFITS AND/OR SALES
ARISING OUT OF THIS AGREEMENT OR ITS TERMINATION OR EXPIRATION, WHETHER
LIABILITY IS ASSERTED IN CONTRACT OR TORT AND IRRESPECTIVE OF WHETHER SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

18. Representations and Warranties.

18.1. Licensor represents and warrants that it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder. Except as expressly and specifically set forth in this Agreement,
Licensor has not made, and is not making, any representation or warranty to
Licensee, including with respect to Licensor, the Licensed Marks, previous
business or the prospects of the business to be conducted by Licensee hereunder.

18.2. Licensee represents and warrants that it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder.

19. Notice. All reports, approvals, requests, demands and notices required or
permitted by this Agreement to be given to a party shall be in writing and shall
be made as set forth in Schedule 1 (or at such other address as a party may
specify by written notice to the other).

20. Assignability; Binding Effect.

20.1. Neither party may assign or otherwise transfer this Agreement or any of
its rights or obligations under this Agreement without the other party’s express
prior written consent, such consent not to be unreasonably conditioned, delayed
or withheld. Notwithstanding the foregoing, either party may assign this
Agreement and its rights and obligations hereunder without consent to a
successor in interest upon a reorganization, merger, acquisition, change of
control, or sale of all or substantially all of the assets of such party.

20.2. This Agreement shall inure to the benefit of and shall be binding upon the
parties and their permitted successors and assigns.

21. Infringement. Licensor shall have the sole right to determine whether any
action shall be taken on account of any infringement of the Licensed Marks (and
related claims and actions) and Licensee shall not take any action on account of
such infringement without the prior written consent of Licensor.

22. Enforcement of Agreement.

22.1. Dispute Resolution. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby, whether in contract, tort or otherwise, shall be brought in the United
States District Court for the District of Delaware or in the Court of Chancery
of the State of Delaware (or, if such court lacks subject matter jurisdiction,
in the Superior Court of the State of Delaware), so long as one of such courts
shall have subject matter jurisdiction over such suit, action or proceeding, and
that any case of action arising out of this Agreement shall be deemed to have
arisen from a transaction of business in the State of Delaware. Each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding that is brought in any such court has been brought in an
inconvenient form. Service of process, summons, notice or other document by
registered mail to the address set forth in Schedule 1 shall be effective
service of process for any suit, action or other proceeding brought in any such
court. Each party hereto hereby acknowledges and agrees that any controversy
that may arise under this Agreement is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

9



--------------------------------------------------------------------------------

22.2. Specific Performance. The parties agree that irreparable damage may result
if this Agreement is not performed in accordance with its terms, and the parties
agree that any damages available at law for a breach of this Agreement may not
be an adequate remedy. Therefore, the provisions hereof and the obligations of
the parties hereunder shall be enforceable in a court of equity, or other
tribunal with jurisdiction, by a decree of specific performance, and appropriate
injunctive relief may be applied for an granted in connection therewith. Such
remedies and all other remedies provided for in this Agreement shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
that a party may have under this Agreement, at law or in equity.

23. Miscellaneous.

23.1. Amendments. No amendment, change or modification to this Agreement shall
be valid unless the same is in writing and signed by Licensor and Licensee.

23.2. No Waiver. Any provision of this Agreement may be waived if, and only if,
such waiver is in writing and is duly executed by the party against whom the
waiver is to be enforced. No failure or delay by any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall any single or partial waiver or exercise thereof preclude the
enforcement of any other right, power or privilege.

23.3. Entire Agreement. This Agreement, together with the other Transaction
Documents and the other documents, exhibits and schedules referred to herein and
therein, constitute the entire agreement between the parties hereto pertaining
to the subject matter hereof, and supersede any and all prior oral and written,
and all contemporaneous oral, agreements or understandings pertaining thereto.
There are no agreements, understandings, restrictions, warranties or
representations relating to such subject matter among the parties other than
those set forth herein, in the other Transaction Documents and in the other
documents, exhibits and schedules referred to herein and therein.

23.4. Further Assurances. Each of the parties hereto does hereby covenant and
agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary or advisable to
effectively carry out the purposes of this Agreement.

23.5. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, United States of America, as
applied to agreements among Delaware residents entered into and wholly to be
performed within the State of Delaware (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

23.6. Construction; Interpretation.

23.6.1. Certain Terms. The words “hereof,” “herein,” “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limited and means “including without
limitation.”

23.6.2. Section References; Titles and Subtitles. Unless otherwise noted, all
references to Sections and Exhibits herein are to Sections and Exhibits of this
Agreement. The titles, captions and headings of this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

23.6.3. Reference to Persons, Agreements, Statutes. Unless otherwise expressly
provided herein, (a) references to a person or entity include its successors and
permitted assigns, (b) references to agreements (including this Agreement) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto or supplements thereof
and (c) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such statute or regulation.

23.6.4. Presumptions. No party, nor its counsel, shall be deemed the drafter of
this Agreement for purposes of construing the provisions of this Agreement, and
all provisions of this Agreement shall be construed in accordance with their
fair meaning, and not strictly for or against any party.

23.7. Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

 

10



--------------------------------------------------------------------------------

23.8. Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
parties.

23.9. Severability. If any provision in this Agreement will be found or be held
to be invalid or unenforceable, then the meaning of said provision will be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it will be severed
from the remainder of this Agreement which will remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any party. In such event, the parties will use their respective best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement which most nearly affects the parties’ intent in entering
into this Agreement.

23.10. Counterparts. This Agreement may be executed in counterparts, each of
which so executed will be deemed to be an original and such counterparts
together will constitute one and the same agreement. Execution and delivery of
this Agreement by exchange of facsimile copies bearing the facsimile signature
of a party shall constitute a valid and binding execution and delivery of this
Agreement by such party.

23.11. Third-Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or be enforceable by any creditor of the Licensor or by
any third-party creditor of Licensee. This Agreement is not intended to confer
any rights or remedies hereunder upon, and shall not be enforceable by, any
person other than the parties hereto, their respective successors and permitted
assigns.

[Signature Page to Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

BB BRAND HOLDINGS LLC By:  

/s/ Joseph Gabbay

Name:   Joseph Gabbay Title:   Manager BEBE STORES, INC. By:  

/s/ Walter Parks

Name:   Walter Parks Title:   President and Chief Operating Officer BEBE STUDIO,
INC. By:  

/s/ Walter Parks

Name:   Walter Parks Title:   Treasurer

 

[Signature page to License Agreement]